IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40704
                        Conference Calendar
                         __________________


SHANE EDWARD BISHOP,

                                      Plaintiff-Appellant,

versus

JEFF HENSLEY, et al.,

                                      Defendants,

DOUG LEE, Denton County Detention Officer,

                                      Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:94-CV-98
                        - - - - - - - - - -

                          April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      Shane Edward Bishop has appealed the district court's denial

of his motion for appointment of counsel.     An interlocutory order

denying the appointment of counsel in a civil rights action may

be immediately appealed.   Robbins v. Maggio, 750 F.2d 405, 413

(5th Cir. 1985).   A trial court is not required to appoint

counsel for an indigent plaintiff asserting a claim under 42


  *
     Pursuant to Local Rule 47.5, the court has determined
 that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40704
                                 -2-

U.S.C. § 1983 unless exceptional circumstances exist.    Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).    A district court

has the discretion to appoint counsel for a plaintiff proceeding

pro se if doing so would advance the proper administration of

justice.    Id. at 213.

     A review of the district court's order, which reveals that

it considered the four Ulmer factors, as well as of the record on

appeal and Bishop's brief, demonstrates that the court did not

abuse its discretion by refusing to appoint counsel for Bishop in

this case.

     Bishop has also moved for the appointment of counsel in this

appeal.    Because the issues presented in this appeal are limited

to the denial of Bishop's appointment-of-counsel motion in the

district court, appointment of counsel is not warranted in this

appeal.    He has also filed motions to strike the appellee’s

response brief and to file a reply brief out of time.    Neither

motion has any bearing on the issues before the court.

     AFFIRMED.

     MOTIONS DENIED.